LUSK, J.,
specially concurring.
 I assume that an inference could be drawn that one or two of the nine items referred to in the opinion of the court were for material supplied in connection with the contract between Newton and the defendant. But evidence of the payment directly by the defendant of some bills of materialmen would not, without more, suffice to establish or permit an inference to be drawn that Newton was an agent rather than an independent contractor. A similar question arose in Kruse v. Revelson, 115 Ohio St 594, 155 NE 187, 55 ALR 289. *326There, the amount agreed to he paid the contractor for the construction of a building was the cost of material and labor plus $800. Some payments were made by the owner to sub-contractors on the order of the principal contractor, and the court held that that fact did not “distinguish the contract from the character of contracts that paid to the principal contractor upon estimates.” Here, the only indication of the reason for the direct payments was that Newton had become financially involved. He was unable to pay, or at least had not paid,' bills which he himself had contracted. The defendant’s payment of these bills for him did not make Newton the defendant’s agent.
Apart from the foregoing, I concur in the opinion of the court.
Perry and Sloan, JJ., concur in the foregoing opinion.